Citation Nr: 1823616	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-32 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel



INTRODUCTION

The Veteran served on active duty from February 2009 to June 2012, including combat service in Afghanistan.  His awards and decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the Veteran's November 2012 claim for service connection for PTSD and depression as a claim for service connection for an acquired psychiatric disorder, to include PTSD and depression.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he developed PTSD and depression due to his period of active service.  To date, his post-service treatment records document diagnoses of multiple psychiatric disorders, including PTSD, major depressive disorder, depressive disorder not otherwise specified, mood disorder, and polysubstance dependence.  The Board finds that a remand is necessary to obtain relevant treatment records and provide a new examination.

VA treatment records indicate that the Veteran was treated at the following facilities in 2012 and 2013: a local Vet Center; Farley Center in Williamsburg, Virginia; The Coleman Institute in Richmond, Virginia; Cumberland Hall Hospital in Kentucky; Oxford House; and Valley in Morgantown.  See October 2012 and June 2014 VA Psychiatry Notes; see also May 2013 VA Mental Health Residential Rehabilitation Treatment Program (RRTP) Recovery/Treatment Plan Discharge Note.  Records of this treatment are relevant to his appeal, but have not yet been associated with the claims file.  Thus, reasonable efforts must be made to obtain these records on remand.  38 U.S.C. § 5103A(b) (2012); 38 C.F.R. § 3.159(c)(1) (2017); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).   In addition, records of the Veteran's inpatient treatment at VA's Butler Domiciliary and all VA treatment records that are dated since 2014 should be associated with the claims file on remand.  See June 2013 VA treatment note addendum (indicating that the Veteran has received treatment at the Butler Domiciliary RRTP).

With regard to his claim for PTSD, the Veteran reported the following stressors during a February 2014 VA examination: (1) he was the first person to attend to a friend with a gunshot wound and that friend lost a foot due to his injuries; (2) he saw a friend step on an improvised explosive device (IED) and lose his legs and an arm, and that friend and another individual were killed thereafter; and (3) he was exposed to an IED blast and lost consciousness for a few seconds.  See February 2014 Initial PTSD Disability Benefits Questionnaire, pp. 16-17.

During the February 2014 examination, the examining psychologist acknowledged the Veteran's combat service and reported that the Veteran's in-service stressors are adequate to support a PTSD diagnosis and are related to a fear of hostile military or terrorist activity, but concluded that the Veteran does not have a diagnosis of PTSD that conforms to DSM-5 (Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition) criteria.  According to the examiner, the Veteran's only current psychiatric disorder is "opioid use disorder," and although the Veteran reported PTSD symptoms, it is difficult to assess the accuracy of these symptoms in light of his drug dependence.  The examiner also reported that the Veteran's treatment records suggest some inconsistencies in the date of onset of his depression, the severity of his PTSD symptoms, and his drug use.  Shortly thereafter, a VA psychiatrist noted that the Veteran meets the criteria for diagnoses of unspecified depressive disorder and opiate use disorder under the DSM-5.  See June 2014 VA Psychiatry Note.

The Board finds that the noted inconsistencies in the date of onset of the Veteran's depression and current drug use may be resolved following receipt of the outstanding treatment records.  Thus, after completing the necessary development requested above, the RO should schedule the Veteran for another examination and obtain a medical opinion as to the likely etiology of his current psychiatric disorders, to include conditions that were diagnosed at any time during the appeal period (since June 2012) and have since resolved.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Additionally, although clinicians have reported that the Veteran's use of alcohol, marijuana, and prescription drugs commenced prior to his entrance into service, an opinion as to whether a current substance abuse disorder was caused or aggravated by a psychiatric disorder of service origin should also be obtained on remand.  See 38 C.F.R. § 3.301(a) (2017) (indicating that substance abuse conditions are not disabilities for which direct service connection may be granted); see also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001) (indicating that service connection is warranted for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide or authorize VA to obtain records of his treatment at the following facilities since 2012: his local Vet Center; Farley Center in Williamsburg, Virginia; The Coleman Institute in Richmond, Virginia; Cumberland Hall Hospital in Kentucky; Oxford House; and Valley in Morgantown.  In addition, records of his treatment at VA Butler Domiciliary, VA treatment records that are dated since 2014, and any other pertinent records identified by the Veteran during the course of the remand should be obtained and associated with the claims file.  If any of the requested records are not available, this should be indicated in the file.

2.  After completing the development requested above, provide an examination and obtain a medical opinion from an appropriate clinician regarding the nature and etiology of the Veteran's claimed psychiatric disorder, to include PTSD, major depressive disorder, depressive disorder not otherwise specified, mood disorder, polysubstance dependence, and any other psychiatric disorder that has been identified since he was discharged from service in June 2012.  The claims file should be made available to and be reviewed by the examiner, and he or she must indicate whether such review was accomplished.

   (a) After reviewing the evidence of record, identify all psychiatric disorders diagnosed during the appeal period (or since June 2012), to include those that have since resolved.  In doing so, state specifically whether the Veteran has a diagnosis of PTSD under DSM-5 criteria.

   (b) For each disorder identified in (a), provide an opinion as to whether it is at least as likely as not that the disorder had its onset during his period of active service (February 2009 to June 2012).

   (c) For each disorder identified in (a), provide an opinion as to whether it is at least as likely as not that it had its onset within one year of the Veteran's June 2012 discharge from his period of active service.

   (d) For each disorder identified in (a), provide an opinion as to whether it is at least as likely as not that it was caused or aggravated by his period of active service (February 2009 to June 2012).

   (e) Please provide an opinion as to whether it is at least as likely as not that an identified substance use disorder was caused or aggravated by another identified psychiatric disorder, or is a symptom of another identified psychiatric disorder.

In providing the requested opinions, please comment on the Veteran's reported in-service stressors and an October 2011 service treatment record that documents the Veteran's complaint of chest pain and a clinical assessment of "possible panic attacks."

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report, which must reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

3.  Readjudicate the claim on appeal, after undertaking any additional development as may become necessary.  If any of the benefits sought on appeal remain denied, issue the Veteran and his representative a Supplemental Statement of the Case, and allow for a reasonable period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




